                Case 1:20-cv-04947-ER Document 26 Filed 10/14/20 Page 1 of 1




                                               Michael Ramsaroop
                                                111-12 103rd Ave.
                                          South Richmond Hill, NY 11419
                                                 (718) 340-8401

    October 12, 2020

    Honorable Edgardo Ramos
    United States District Court
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

    Re:     Ramsaroop v. Department of Education of the City of New York, et al.,
            Docket No: 20-CV-04947 (ER)1

    Dear Judge Ramos,

           I am the plaintiff pro se and I write to respond to your order on Defendants’ request for
    a pre-motion to dismiss conference (ECF # 25).

           I request that this pre-motion conference be held on a date that occurs after the
    mediation (ECF #7). Pro bono counsel, Susanne Toes Keane, of NYLAG, has already filed her
    notice of limited appearance for mediation on my behalf (ECF # 22), and we are waiting for the
    Mediation Office to assign a mediator.

           The pre- motion conference by Defendant UFT to discuss their motion to dismiss has
    been adjourned until after the mediation (ECF# 19), therefore it is timely to suggest that the
    DOE Defendants, whose pre-motion conference request was filed on October 9, 2020, also wait
    on my response until after the mediation.

           In addition, I request that I be given a 30-day extension following the results of the
    mediation to file my written response to the Defendant DOE’s letter (ECF #24).

Respectfully submitted,

/s/ Michael Ramsaroop

    CC:   Arianna A. Donnellan, Counsel UFT (via ECF)
          Chumi R. Diamond, Counsel UFT (via ECF)
          Morgan Webber-Ottey, Assistant Corporation Counsel (via ECF)


1
    This letter was prepared with the assistance of New York Legal Assistance Group, SDNY Clinic for Pro Se Litigants.
